896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.W. Michael LOVERN, Plaintiff-Appellant,v.Doug LYONS, Counselor;  Physician's Attendant Weldon;  Dr.Powell;  Mark Henry;  Physician's Attendant Kelly;  OfficerGonzales;  Lt. Chalmers;  Capt. Brewe;  Mr. Falzone;  Mr.Perry;  Norman A. Carlson;  Sam Samples;  Lt. Doddrill;Jane Doe;  Mr. Farmer;  Mr. Chadwick;  Dr. McWay;  Mr.Willingham, Defendants-Appellees.
No. 89-7712.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 20, 1989.Decided:  Feb. 5, 1990.

W. Michael Lovern, appellant pro se.
Stephen Aubrey West, Assistant United States Attorney, for appellees.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
W. Michael Lovern, a federal prisoner seeking to appeal the district court's dismissal of his civil action, submitted his notice of appeal to prison authorities outside the 60-day period established by Fed.R.App.P. 4(a)(1).  It was therefore untimely.  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.


3
DISMISSED.